621 S.E.2d 561 (2005)
275 Ga. App. 599
HUNT
v.
The STATE.
No. A05A0961.
Court of Appeals of Georgia.
September 26, 2005.
Shawanda M. Brown, Decatur, for appellant.
Gwendolyn Keyes Fleming, District Attorney, Barbara B. Conroy, Assistant District Attorney, for appellee.
MILLER, Judge.
Convicted of several offenses including trafficking in cocaine and possession of a firearm during the commission of a crime, Roderick Hunt moved for a new trial on the ground that he received ineffective assistance of counsel. After a hearing, the trial court denied the motion, and Hunt now appeals. We affirm.
In order to show ineffective assistance of counsel, [Hunt] must prove that counsel's performance was deficient and that the deficient performance so prejudiced [Hunt] that there is a reasonable likelihood that, but for counsel's errors, the outcome of the trial would have been different. We will affirm a trial court's ruling on a claim of ineffective assistance of counsel unless the ruling is clearly erroneous.
(Punctuation and footnotes omitted.) Williams v. State, 273 Ga.App. 321, 322, 615 S.E.2d 160 (2005). Hunt argues that his trial counsel failed to inform him of plea offers made by the State. This is belied by the record, however. Trial counsel testified at the motion for new trial hearing that he informed Hunt of the State's plea offers and discussed them with Hunt at length. Although Hunt claimed that he was not informed of these plea offers until after trial, the credibility of the witnesses was a matter left to the trial court's discretion. See Joiner v. State, 245 Ga.App. 415, 416(3), 537 *562 S.E.2d 792 (2000); Daniels v. State, 238 Ga.App. 511, 522(5)(b), 519 S.E.2d 269 (1999).
Since Hunt has failed to show that his trial counsel's performance was deficient, his claim of ineffective assistance fails, and the trial court did not clearly err in denying Hunt's motion for new trial. See Joiner; supra, 245 Ga.App. at 416(3), 537 S.E.2d 792.
Judgment affirmed.
BLACKBURN, P.J., and BERNES, J., concur.